Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Response to Amendment
The amendments filed December 28, 2021 have been entered. Accordingly, claims 1-11 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1-2. Claim 6 is cancelled by applicant. Claim 11 is newly presented. However, the previous 103 rejections has been updated due to applicant’s amendments.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-2, 5, 7, and 9 are objected to because of the following informalities:
In claim 1, line 5 “the drive member to limit the relative axial displacement” should be “the drive member to limit a relative axial displacement”
In claim 1, line 9 “a relief is disposed on the side face of pin” should be “a relief is disposed on a side face of the
In claim 1, lines 11-13 “the distance between the outermost end point of the relief and the central axis of the pin is greater than the minimum distance” should be “a distance between an outermost end point of the relief and a central axis of the pin is greater than a minimum distance ”
In claim 2, lines 3-4 “the force applied on the pin by the spring pressing portion, so that the pin rotates under the spring force of the resilient reset member” should be “the force applied on the pin by a spring pressing portion, so that the pin rotates under a spring force of the resilient reset member”
In claim 5, lines 2-3 “the direction of extension of ratchet teeth is parallel to the central axis of the driving aperture” should be “the direction of extension of the ratchet teeth is parallel to a central axis of the driving aperture”
In claim 7, line 3 “a snap spring recess at the corresponding location” should be “a snap spring recess at a corresponding location”
In claim 9, lines 2-3 “a regular polyhedron standing out of the wrench surface” should be “a regular polyhedron standing out of a wrench surface”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pin is rotated with the resilience of a resilient reset member" in line 10. It is unclear if applicant is referring to multiple/different resilient reset member or if the applicant is referring to the resilient reset member that is connected to the pin as introduced in claim 1, line 9, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation to have a single resilient reset member.
Claim 1 recites the limitation “a relief is driven to stand out of the pin recess” in lines 10-11. It is unclear if applicant is referring to multiple/different reliefs of the pin or the applicant is referring to the same relief of the pin as introduced in claim 1, line 9, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation to have a single relief disposed on side of a pin.
Claim 3 recites the limitation “a fixed recess is disposed on the drive face” in lines 1-2. It is unclear which drive face applicant is referring to since a first drive face and a second drive face are introduced in claim 1, lines 8 and 10, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the fixed recess to disposed at any face.
Claim 3 recites the limitation "the pin tooth" in line 2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what constitutes or qualifies a pin tooth or if the pin tooth is referring back to the pin?
Claim 5 recites the limitation “the reliefs are the pin teeth mated to the ratchet teeth” in lines 3-4. It is unclear which relief the applicant is referring to or if there is plurality of reliefs that interact with the ratchet teeth, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret a single relief that interacts with ratchet teeth.
Claim 5 recites the limitation "the pin teeth" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the two driving apertures " in line 3. There is insufficient antecedent basis for this limitation in the claim and it is unclear how there are two driving apertures since only a single driving aperture (claim 1, line 2) is disclosed. Furthermore, in claim 8, lines 1-2 applicant recites that the driving aperture comprises two ends separately arranged on the handle, it is unclear what two ends is referring to (walls/portions) or if the applicant is attempting to disclose that the driving aperture comprises two driving apertures each located at opposite ends of the handle? 
Claim 11 recites the limitation “wherein the motion distance of the relief of the pin is not more than the distance between the outermost end point of the pin relief and the first drive face is” in lines 1-3. It is unclear what the applicant is referring to as the  first drive is and it appears that the claim is incomplete, thus rendering the claim indefinite. For examining purpose, the Examiner is to interpret the claim limitation as functional language. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US Patent No. 3,527,327) in view of Douglass (US Pub. No. 2016/0129562).
Regarding claim 1, McCreary discloses: a high-torque ratchet wrench (Figures 1-11) comprising: 
a wrench body (Figure 5) having a handle (element 100); 
a drive member (elements 22/28); 
an axial position-limiting mechanism (element 38) disposed between the driving aperture and the drive member ('journaled on the contour ring 24", [Col. 2: Il. 33]) to limit the relative axial displacement, 
wherein external side wall of the drive member ( the outside of McCreary' s hexagonal shaft, or the outside of Douglass' spindle) and an internal aperture side of the driving aperture (located at approximately element 38 of McCreary's Fig. 2) form two cylindrical drive faces nested, 
wherein a first drive face (contour ring 24 of Fig. 3) is provided with a pin recess (element 26), a pin (element 44) is rotatably mounted in the pin recess (see figure 3), a relief is disposed on the side face of pin (angled walls 48 and 50 of Fig. , the pin is connected with a resilient reset member (garter spring 60 of Fig. 1), the pin is rotated with the resilience of a resilient reset member ("the decreasing centrifugal force is overcome by the spring force of the garter spring 60" [col. 3, ll. 40-41]), a relief is driven to stand out of the pin recess ("[t]he levers continue to rotate ... and their angled walls each abut a face on the hexagonal inner member'' [col. 3, ll.48-52]) and contacts a second drive face (the face of the hexagonal shaft 28 in Fig. 2), and the distance between the outermost end point of the relief and the central axis of the pin is greater than the minimum distance between the second drive face and the central axis of the pin (see annotated figure below), and 
wherein the pin is an elongate pin (Given that the specification does not provide a special definition for the term "elongated", the plain meaning of said term is hereby applied. According to the Merriam-Webster Dictionary (see annotated figure below), elongated means " to extend the length of", thus element 44 is an elongate pin since it has multiple portions that extent a length) having a stepped spring pressing portion (Detail A) disposed at and projecting from an end of the pin (see annotated figure below), the stepped spring pressing portion having a flat bearing face (Detail B) in plane parallel to an axial direction (X-X axis) of the pin (see annotated figure below showing portions of the bearing face (Detail B) in plane parallel to an axial direction).

    PNG
    media_image1.png
    594
    738
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    715
    793
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    566
    829
    media_image3.png
    Greyscale

However, McCreary appears have an open area in the head of the wrench wherein the driver member is located (see figure 5), but appears to explicitly discloses that the wrench body having a driving aperture and the drive member disposed in the driving aperture.
Douglass teaches it was known in the art to have a ratchet wrench comprising a wrench body (element 500) having a driving aperture (element 506) and the drive member (element 200) disposed in the driving aperture (see figure 3A and paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCreary with the teachings of Douglass to incorporate wherein the wrench body having a driving aperture and the drive member disposed in the driving aperture. Doing so provides a simple securement between different components of the device and to limit the number of pieces which 
Regarding claim 2, McCreary modified discloses: the high-torque ratchet wrench as claimed in Claim 1, wherein the resilient reset member is a spring ring (element 60 and see also col. 3, ll. 25-56), the spring ring is covered on or pressed against the spring pressing portion ("grooves 56 of the levers and receive a garter spring 60" [col. 3, ll. 10-11]), the spring ring is placed eccentrically from the central axis of the pin (see Figure 2) by using the force applied on the pin by the spring pressing portion, so that the pin rotates under the spring force of the resilient reset member ("the decreasing centrifugal force is overcome by the spring force of the garter spring 60 and the levers 44 rotate counterclockwise on their pivot pins 40" [col. 3, ll.41-44]).
Regarding claim 3, McCreary modified discloses: the high-torque ratchet wrench as claimed in Claim 2, wherein a fixed recess (Groove of element 56 in Figure 4) is disposed on the drive face or the spring pressing portion of the pin tooth to limit the axial movement of the spring ring (see figures 1 and 3).  
Regarding claim 4, McCreary modified discloses: the high-torque ratchet wrench as claimed in Claim 3, wherein the pin side having the back toward the relief is an arc surface and the pin recess is provided with an arc structure adapting to the arc surface ("[t]he arcuate major wall 52 [of a lever]. .. has a radius of curvature substantially equal to that of the arcuate walls 43 in the recesses 26" [col. 2, ll. 58-61]).
Regarding claim 11, McCreary modified discloses: the high-torque ratchet wrench as claimed in claim 1, wherein the motion distance of the relief of the pin is not more than the distance between the outermost end point of the pin relief and the first drive face is (Giving that there is no structural distinguish of the ratchet wrench and the prior art meets all structural limitations, thus the claim function s met by the prior art).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US Patent No. 3,527,327) in view of Douglass (US Pub. No. 2016/0129562) as applied to claim 1 above, and further in view of Chang (US Patent No. 6,253,646).
Regarding claim 5, McCreary modified discloses all the limitations as stated in the rejection of claim 1 above, but appears to be silent wherein ratchet teeth are evenly distributed on the second drive face, the direction of extension of ratchet teeth is parallel to the central axis of the driving aperture, and the reliefs are the pin teeth mated to the ratchet teeth.
Chang teaches it was known in the art to have a ratchet wrench having ratchet teeth (element 200) are evenly distributed on the second drive face, the direction of extension of ratchet teeth is parallel to the central axis of the driving aperture, and the reliefs are the pin teeth mated to the ratchet teeth (see Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratcheting teeth of Chang to McCreary's wrench in order to increase contact surface area in an effort to decrease the amount of force applied to each tooth.
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US Patent No. 3,527,327) in view of Douglass (US Pub. No. 2016/0129562)  as applied to claim 5 above, and further in view of Yu (US Patent No. 8,347,760).
Regarding claim 7, McCreary modified discloses all the limitations as stated in the rejection of claim 5 above, but appears to be silent wherein the axial position-limiting mechanism comprises a snap spring, the two drive faces are provided with a snap spring recess at the corresponding location, and the snap spring is mounted in the snap spring recess.
Yu teaches it was known in the art to have a ratchet wrench with an axial position-limiting member comprising of a snap spring (Element 46 of Fig. 3), with two drive faces provided with a snap spring recess ( elements 44 and 45 of Fig. 3) and the snap spring mounted in the snap spring recess ("a first connecting ring is engaged ... for connecting the spindle to the control unit'' [col. 4, ll. 44-46]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCreary to incorporate the snap spring and recesses of Yu in order to securely connect the two pieces.
Regarding claim 9, McCreary modified discloses all the limitations as stated in the rejection of claims 1, 5, and 7 above, but appears to be silent wherein the high-torque ratchet wrench as claimed in Claim 7, wherein a quincuncial through hole or a cylinder in the shape of a regular polyhedron standing out of the wrench surface is arranged in the center of the drive member.
Douglass further teaches it was known in the art to have a ratchet wrench having a drive member element (200) wherein a quincuncial through hole or a cylinder in the shape of a regular polyhedron (see paragraph 0040) standing out of the wrench surface is arranged in the center of the drive member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCreary with the teachings of Douglass to incorporate wherein a quincuncial through hole or a cylinder in the shape of a regular polyhedron standing out of the wrench surface is arranged in the center of the drive member. Doing so allows the drive member to interface with a variety of fasteners that are flat faced, convex faced, concave faced, or other various shapes as disclosed by Douglass (see paragraph 0040).
Regarding claim 10, McCreary modified discloses: the high-torque ratchet wrench as claimed in Claim 7, wherein the resilient reset member is a ring-shaped spring (element 60 and see figure 1 showing a ring shape).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCreary (US Patent No. 3,527,327) in view of Douglass (US Pub. No. 2016/0129562), Chang (US Patent No. 6,253,646), and Yu (US Patent No. 8,347,760) as applied to claim 7 above, and further in view of Langas (US Pub. No. 2006/0288822).
Regarding claim 8, McCreary modified discloses all the limitations as stated in the rejection of claim 7 above, but appears to be silent wherein the driving aperture comprises two ends separately arranged on the handle, having the mounting direction opposite to that of the drive member engaged with the two driving apertures and the pin, resilient reset member and axial position-limiting mechanism between the two ends.
Langas teaches it was known in the art to have a ratchet wrench with driving aperture comprises two ends separately arranged on the handle, having the mounting direction opposite to that of the drive member engaged with the two driving apertures  (Figs. 4A and 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the double-ended wrench of Langas to the wrench of McCreary which comprises the pin, resilient reset member and axial position-limiting mechanism . Doing so to increases the functionality by allowing for heads adapted to different-sized fasteners on the same tool.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 5-6 with respect to the lever 44 does not have the configuration of the claimed pin. That is, the lever is not an elongate pin having a stepped spring pressing portion disposed at and projecting from an end of the pin, the stepped spring pressing portion having a flat bearing face in plane parallel to an axial direction of the pin.
The Examiner respectfully disagrees. As stated in the rejection above, the specification does not provide a special definition for the term "elongated", the plain meaning of said term is hereby applied. According to the Merriam-Webster Dictionary, elongated means " to extend the length of", thus element 44 is an elongate pin since it has multiple portions that extent a length and discloses a stepped spring pressing 
Applicant’s arguments on pages 6-8 with respected to newly presented claim 11 has been considered and address in the rejection above. Applicant further argues that that "technical solution of McCreary is different from the claimed invention and cannot realize the technical results of the claimed invention" (Remarks, pg. 8). However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim  (See MPEP 2114 (II)). Thus, the arguments have been found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/09/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723